Citation Nr: 0712134	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  98-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of left rotator cuff tear.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from January 1994 to June 
1996.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO), which had awarded service connection for a left 
shoulder disability that was assigned a noncompensable 
evaluation.  The case has been transferred to the 
jurisdiction of the Waco, Texas, RO. 

In May 1999, the evaluation assigned to the left shoulder 
disability was increased to 10 percent, effective June 4, 
1996 (the date of the original claim).  In March 2000, the 
Board remanded this case for further evidentiary development.  
A January 2002 rating action increased the evaluation 
assigned for the left shoulder disability to 20 percent, 
effective July 16, 2001.  An August 2005 rating decision 
increased the evaluation to 30 percent, effective June 4, 
1996.


FINDING OF FACT

Whether the veteran's left shoulder disability warrants the 
assignment of an increased evaluation depends upon whether 
the shoulder is limited to 25 degrees from the side or has 
additional functional limitation due to pain, weakness, 
fatigability, lack of endurance, or incoordination; this 
question cannot be answered by the available evidence of 
record.


CONCLUSION OF LAW

The veteran's claim for an evaluation in excess of 30 percent 
for the residuals of a left rotator cuff tear must be denied.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.655(a), (b) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In February 2002, April 2003, and September 2004 letters, the 
RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  He was told what evidence was 
needed to substantiate his claim, to include what evidence 
and information VA would obtain in his behalf and what 
information and evidence he could submit.  He was told to 
submit any evidence relevant to his claim.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
January 2002, August 2005, and January 2007 SSOC's were 
issued, each of which provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In correspondence 
mailed in March 2006, the veteran was provided with the 
provisions of the Dingess case.



II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection and the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202(1995), the Court of 
Appeals for Veterans Claims held that in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Court remanded 
the case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.




Pursuant to 38 C.F.R. Part 4, Diagnostic Code (DC) 5201 
(2006), a 30 percent evaluation for limitation of the major 
upper extremity is warranted when there is limitation midway 
between the side and shoulder level.  A 40 percent evaluation 
requires limitation to within 25 degrees from the side.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
'an approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

When entitlement or continued entitlement to a benefit, such 
as a claim for an increased evaluation, cannot be established 
or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report to such an examination, or reexamination, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member.  38 C.F.R. 
§ 3.655(a), (b).

In the instant case, the Board had remanded the veteran's 
appeal to the RO so that a VA examination could be conducted.  
Specifically, the examiner was instructed to determine 
whether there was any pain, weakened movement, excess 
fatigability, or incoordination on movement, and whether 
there was likely to be additional range of motion loss due to 
any of the following: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess fatigability; or 
(4) incoordination.  The examiner was to describe whether 
pain significantly limited functional ability during flare-
ups or when the shoulder joint was used repeatedly.  The 
examiner was to pay particular attention to the presence or 
absence of pain, stating at what point in the range of motion 
pain occurred and at what point pain prohibited further 
motion.  The veteran reported to VA examinations in July 2001 
and December 2004.  However, neither of those examinations 
addressed the above-noted criteria.  As a consequence, the 
RO, noting that the instructions of the Board remand had not 
been fully complied with, scheduled the veteran for another 
VA examination in November 2006; the notice letter was 
returned as undeliverable.  He later failed to report to an 
examination scheduled in January 2007.  

Upon careful review of the record, the Board finds that 
entitlement to an increased evaluation has not been 
established.  The complete examination, and the information 
requested by the Board in the March 2000 remand, is 
absolutely necessary in this case in order to determine the 
current nature and degree of severity of the left shoulder 
rotator cuff tear residuals.  However, the letter notifying 
the veteran of the scheduled examination was returned to the 
RO in November 2006 as undeliverable.  He subsequently failed 
to report for an examination scheduled in January 2007, and 
he provided no good cause for this failure to appear. 

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a concomitant duty to cooperate 
with VA.  As the Court of Appeals for Veterans Claims has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, "it is 
the burden of the veteran to keep VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of VA to turn up heaven and earth to find him."  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

The Board therefore concludes that the RO has made every 
effort to obtain the requested information, and its inability 
to obtain this information has been solely the result of the 
veteran's failure to cooperate by providing a current 
address.  

Under these circumstances, 38 C.F.R. § 3.655(b) directs that 
the claim for an increased evaluation will be denied.  See 
also Engelke v. Gober, 10 Vet. App. 396 (1997) (when a 
claimant fails to appear for a scheduled reexamination 
pursuant to a claim for an increased rating, 38 C.F.R. 
§ 3.655(b) dictates that the claim be denied unless the 
appellant has good cause for his failure to appear).  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of left rotator cuff tear is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


